Case 1:20-cv-01083-JTN-PJG ECF No. 10-14, PageID.541 Filed 11/14/20 Page 1 of 19




            EXHIBIT 14
         Case
          Case1:20-cv-01083-JTN-PJG
               2:16-cv-14233-MAG-EASECF
                                     ECFNo.
                                         No.10-14,
                                              3-3 filed
                                                   PageID.542
                                                        12/02/16 Filed
                                                                   PageID.99
                                                                       11/14/20 Page
                                                                                 Page22ofof37
                                                                                            19



                                           STATE OF MICHIGAN
                                       BOARD OF STATE CANVASSERS

         In re Petition for Recount for the         )
         Office of President of the United          )
         States of America
                                                    )
                                                    )

    Gary P. Gordon (P26290)                         Donald F. McGahn II
    Jason T. Hanselman (P61813)                     Counsel
::: Dykema Gossett, PLLC                            Donald J. Trump for President, Inc.
z
~ Attorneys for Donald J. Trump                     51 Louisiana Ave., N.W.
~ 201 Townsend Street, Suite 900                    Washington, D. C. 200001-2113
c5
~ Lansing, MI 48933                                 (202) 879-3939
i
z
    (517) 374-9100
 "'
 f-                                                 Chad A. Readier
~
~        Denise Barton (P41535)                     Jones Day
~        Assistant Attorney General                 Attorney for Donald J. Trump
0
~        Michigan Department of Attorney General    325 John H. McConnell Blvd., Suite 600
~
f-
         525 W. Ottawa Avenue                       Columbus, OH, 43221
;i       G. Mennen Williams Bldg.                   (614) 469-3939
~        Lansing, MI 48933                          Pro hac vice application pending
0
~        (517) 373-6434
u
                                                   ·Eric E. Doster (P41782)
~
0
u
         Mark Brewer (P35661)                       Doster Law Offices, PLLC
~        Goodman Acker PC                           Attorney for Donald J. Trump
...l
iii
-<       Attorneys for Jill Stein for President     2145 Commons Parkway
:::;
Cl
~        17000 W 10 Mile Rd Fl2                     Okemos, MI 48864
:1:::;                                              (517) 483-2296
...l
         Southfield, MI 48075-2923
-<
iS
~                                                   John D. Pirich (P23204)
~                                                   Honigrnan Miller Schwartz and Cohn LLP
-<

~
0
0
                                                    Attorneys for Donald J. Trump
                                                    222 North Washington Square, Suite 400
~                                                   Lansing, Michigan 48933
6"'                                                 (517) 377-0712


                DONALD J. TRUMP AND DONALD J. TRUMP FOR PRESIDENT, INC.'S
                    OBJECTIONS TO DR. JILL STEIN'S RECOUNT PETITION
    Case
    Case 1:20-cv-01083-JTN-PJG
         2:16-cv-14233-MAG-EAS ECF
                                ECFNo.
                                    No.10-14,
                                        3-3 filed
                                              PageID.543
                                                  12/02/16 Filed
                                                            PageID.100
                                                                 11/14/20 Page
                                                                          Page 33 of
                                                                                  of 37
                                                                                     19



                                                         TABLE OF CONTENTS



    Introduction ..................................................................................................................................... 1

    Background ..................................................................................................................................... 3

    Argument ........................................................................................................................................ 4

               1.         As the fourth-place finisher, Dr. Jill Stein is not "aggrieved" by any alleged
                          fraud or mistake, and is therefore not entitled to a recount. ................................... 4

               2.         A recount cannot be completed in time for Michigan to have its Electoral
                          College votes counted........................................................................................... 11

               3.         The petition must also be rejected because it is not properly signed and sworn
                          to by the candidate................................................................................................ 14

I Conclusion .................................................................................................................................... 15
i




                                                                             11
       Case
       Case 1:20-cv-01083-JTN-PJG
            2:16-cv-14233-MAG-EAS ECF
                                   ECFNo.
                                       No.10-14,
                                           3-3 filed
                                                 PageID.544
                                                     12/02/16 Filed
                                                               PageID.101
                                                                    11/14/20 Page
                                                                             Page 44 of
                                                                                     of 37
                                                                                        19



                       OBJECTIONS TO DR. JILL STEIN'S RECOUNT PETITION

               NOW COMES Donald J. Trump and Donald J. Trump for President, Inc., by and through

       their attorneys, in support of these Objections to the Petition for Recount filed by Green Party

       presidential candidate Dr. Jill Stein, stating as follows:

                                                INTRODUCTION

               Green Party presidential Candidate Dr. Jill Stein received barely 1 percent of the vote in
 ~
 ;

 ~ the 2016 Michigan presidential election, finishing over 2.2 million votes behind the winner.
 5
 Sl
 c:j
 ~     Stein, in fact, finished no higher than fourth in any state where she appeared on the ballot. Yet
 ~
 §:
 ~     despite being just a blip on the electoral radar, Stein has now commandeered Michigan's elec-

 --t: toral process.
 ~-



I             Minutes before the deadline, Stein filed a half-page, four paragraph petition challenging

 ~     the outcome of Michigan's presidential election. Despite the substantial nature of her filing,
 ~     Stein offered no specificity, examples, or even a clear articulation of her theoretical concerns.
I
'~
       Indeed, on the basis of nothing more than speculation, Stein asks that Michigan residents endure
 ~
       an expensive, time-consuming recount, and the scrutiny and hardship that comes with it. And
 ~
::;
...l



~
~
       not simply a tedious recount of the totals of thousands of individual election machines, but in-

~ stead a painstaking recount by hand of each of the nearly 5 million ballots cast for President in
1
~
g Michigan. Even with heroic efforts by state and local elections officials, that process will un-
~
g
       doubtedly last weeks, likely months, and certainly past the December 13 deadline for certifying

       Michigan's presidential electors. See 3 USC§ 5 (requiring disputes over electors to be resolved

       by December 13).

              Stein's request no doubt comes as shock to most Michiganders.          Michigan voters-

       having endured a lengthy, expensive, hard-fought presidential election-surely expected their

       votes would matter when the Electoral College meets this December. Yet the election's fourth-

                                                          1
         Case
         Case 1:20-cv-01083-JTN-PJG
              2:16-cv-14233-MAG-EAS ECF
                                     ECFNo.
                                         No.10-14,
                                             3-3 filed
                                                   PageID.545
                                                       12/02/16 Filed
                                                                 PageID.102
                                                                      11/14/20 Page
                                                                               Page 55 of
                                                                                       of 37
                                                                                          19



         place finisher seeks to jeopardize the participation of every voter in Michigan with a lengthy re-

         count. And she asks Michigan to spend $4 million of its own money to fund the recount that

         creates this risk. See Livengood, Mich. Recount to start Friday barring Trump challenge, THE

         DETROIT NEWS (Dec. 1, 2016), archived at https://perma.cc/LN4N-2SEE ("Secretary of State

         Ruth Johnson said Wednesday the recount cost could total $5 million," and that "state and coun-

         ty governments on the hook for ... $4 million.")
 ~
                  On what basis does Stein seek to disenfranchise Michigan citizens? None really, save for
 0
~        speculation. All available evidence suggests that the 2016 general election was not tainted by
~
g
 ~       fraud or mistake. Governor Snyder has said so. See Governor Rick Snyder on Twitter, TwiTTER
~
~-

~ (Nov. 28, 2016) archived at https://perma.cc/Q5X3-ACZV. So too has the White House. See
iii

~        Geller, White House insists hackers didn't sway election, even as recount begins, POLITICO (Nov.
~
:i
~ 26, 2016), archived at https://perma.cc/5Z5C-Z59S. Even the chief counsel to second-place fin-
~
15
         isher Hillary Clinton concedes there is no evidence of any tampering that would warrant a re-
I5
iii
         count or lawsuit. See Elias, Listening and Responding To Calls for an Audit and Recount, ME-
..,:<:
0
         DIUM,   archived at https://perma.cc/S45U-MWZ4.
~
:::;
..,
<
5                Nonetheless, Stein insists that her accusation alone compels a statewide recount. That
~
~
~
<        herculean effort is necessary, she says, because Michigan must "ensure the accuracy and integri-
~
130
         ty of the election." In Stein's mind, apparently, election results are deemed unreliable, and elec-
~
"5
         tion officials are deemed corrupt or incompetent, until proven otherwise. Nonsense. Simply put,

         Michigan should not grant this lawless, insulting request, and its voters should not risk having

         the Electoral College door knocked off its hinges, all because a 1-percent candidate is dissatis~

         fied with the election's outcome.

                 Regrettably, Michigan is not the only victim of Stein's electoral farce. Rather, it is the



                                                         2
        Case
        Case 1:20-cv-01083-JTN-PJG
             2:16-cv-14233-MAG-EAS ECF
                                    ECFNo.
                                        No.10-14,
                                            3-3 filed
                                                  PageID.546
                                                      12/02/16 Filed
                                                                PageID.103
                                                                     11/14/20 Page
                                                                              Page 66 of
                                                                                      of 37
                                                                                         19



        nation as a whole. By "contesting" the clear choice of millions of voters in Michigan, Pennsyl-

        vania, and Wisconsin, Stein aims to sow doubts regarding the legitimacy of the presidential elec-

        tion while denying millions of people in three separate states a seat at the Electoral College table.

        And in bringing mayhem to the otherwise orderly, time-honored Electoral College process, Stein

        is meddling with confirmation of the election's outcome when Congress meets in January 2017.

M       Ultimately, Stein cannot change the outcome of the presidential election. But she apparently has
~
~ no qualms over creating constitutional chaos in her effort to do so. All of this, moreover, while
51
6
~ she continues to pluck money from others to support her frivolous requests and other frolics.
~
~-
....
               The law does not require the State to support this ruse, and it should not do so.

~                                                BACKGROUND
~
....~          On November 9, 2016, Hillary Clinton conceded the presidential election to Donald J.
~

~       Trump. Over the next several weeks, President-elect Trump worked to fill his Cabinet. In Mich-
~       igan, the Boards of County Canvassers in each county canvassed the votes cast in their precincts,
I5      verifying provisional ballots and ensuring that every valid vote cast was included in the election
~
        totals. Stein, who never finished so high as third in any state Presidential election, nonetheless
I began raising funds to conduct recounts in various states.
!
~
<              On November 28, upon completion of the canvass, the Michigan Board of State Canvass-
~
g ers (the "Board") certified the results of the election. The final vote tallies included 2,279,543

I       votes for President-elect Trump, 2,268,839 votes for Hillary Clinton, 172,136 votes for Libertar-

        ian candidate Gary Johnson, and 51,463 votes for Stein. See 2016 Presidential Election Results,

        MICHIGAN SECRETARY OF STATE {last visited Nov. 30, 2016), http://www.michigan.gov/sos/

        0,4670,7-127-1633_8722_76444-397762--,00.html.          That same day, despite the absence of a

        formal recount petition filed by Stein, the Board of State Canvassers indicated that the anticipat-

        ed statewide recount would be conducted by hand. Two days later-at almost the last possible

                                                         3
      Case
      Case 1:20-cv-01083-JTN-PJG
           2:16-cv-14233-MAG-EAS ECF
                                  ECFNo.
                                      No.10-14,
                                          3-3 filed
                                                PageID.547
                                                    12/02/16 Filed
                                                              PageID.104
                                                                   11/14/20 Page
                                                                            Page 77 of
                                                                                    of 37
                                                                                       19



      moment-Stein filed a recount petition with the Board (the "Recount Petition").           She has filed

      similar requests in Pennsylvania and Wisconsin.

                                                  ARGUMENT

              MCL 168.879(1) permits candidates "voted for at a primary or election for an office" to

      "petition for a recount," if and only if they can meet certain requirements. (Although Stein filed

      affidavits of "electors," only candidates have standing to request a recount.) Among other

~ things, the petition must allege "that the candidate is aggrieved on account of fraud or mistake in
5
~

~ the canvass of the votes by the inspectors of election or the returns made by the inspectors, or by
j
.!.
~
~     a board of county canvassers or the board of state canvassers." MCL 168.879(1)(b) (emphasis



              Stein's recount petition fails this standard. She does not allege (let alone explain) how a

      fourth-place finisher could be "aggrieved" by the election canvas. And even if that could be

      overlooked, Stein's request would have to be denied because no recount can be reliably complet-

      ed in the time required by state and federal law. Finally, in addition to all that, Stein's petition is

      not properly notarized as required by Michigan law.

             As the fourth-place fmisher, Dr. Jill Stein is not "aggrieved" by any alleged fraud or
             mistake, and is therefore not entitled to a recount.

             Because Stein has not alleged an actual injury relating to the canvass of the votes in the

      Michigan presidential election, her petition does not allege that she is aggrieved.

             1.1. Michigan law requires candidates seeking recounts to allege that they have been

      "aggrieved on account of fraud or mistake in the canvass of the votes by the inspectors of elec-

      tion or the returns made by the inspectors, or by ... the board of state canvassers." MCL

      168.879(1)(b) (emphasis added). If a "statute's language is clear and unambiguous," the gov-

      ernment must "assume that the Legislature intended its plain meaning and ... enforce the statute


                                                        4
       Case
       Case 1:20-cv-01083-JTN-PJG
            2:16-cv-14233-MAG-EAS ECF
                                   ECFNo.
                                       No.10-14,
                                           3-3 filed
                                                 PageID.548
                                                     12/02/16 Filed
                                                               PageID.105
                                                                    11/14/20 Page
                                                                             Page 88 of
                                                                                     of 37
                                                                                        19



       as written." People v Gardner, 482 Mich 41, 50; 753 NW2d 78 (2008) (internal quotation marks

       omitted).

               MCL 168.879 is unambiguous with respect to its use of the term "aggrieved." That word,

       in this context, connotes the violation of a legal right that causes harm to the right's holder. See

       Maxwell v Dep't of Environmental Quality, 264 Mich App 567, 571; 692 NW2d 68, (2004)

       ("Black's Law Dictionary (6th ed.) defines 'aggrieved' to mean 'Having suffered loss or injury;
 ~
iu
       damnified; injured."); see also Black's Law Dictionary (lOth ed) ("[H]aving legal rights that are
 :E
 ~~    adversely affected; having been harmed by an infringement of legal rights") (emphasis added).
~
~
~      In the election context, a candidate is harmed-and thus "aggrieved"-by losing an election she
t;i
~ should have won.
Cl
i:'i
~             Michigan officials have long understood "aggrieved" to bear its natural meaning. See
~
:<
~ That much is confirmed by the statements Chris Thomas, Michigan's Director of Elections,
~
15
       made before a hearing of the Board of State Canvassers ten years ago. See Board of State Can-
I5     vassers Hearing Transcript, November 27, 2006, pp. 1-2. attached as Exhibit 1. There, he report-
~
; ed that the Board "rejected" a recount petition "from a candidate for Secretary of State," who
_,_,

~ challenged the results in "a number of precincts from Washtenaw County." !d. Mr. Thomas ex-
~
~ plained that Michigan recount law "talks about an aggrieved candidate," and added that the peti-
<

~
8 tioning Secretary-of-State candidate did not qualify. !d. (emphasis added). Why? Because she
~
::2
5
       did not challenge the vote in "enough precincts to actually affect the outcome of the election."

       !d.

              That natural understanding of "aggrieved" is consistent with the idea that legal redress is

       typically available only to those able to show that they have been harmed. Most torts, for exam-

       ple, require proof of injury. See, e.g., Henry v Dow Chem Co, 473 Mich 63, 72; 701 NW2d 684



                                                        5
       Case
       Case 1:20-cv-01083-JTN-PJG
            2:16-cv-14233-MAG-EAS ECF
                                   ECFNo.
                                       No.10-14,
                                           3-3 filed
                                                 PageID.549
                                                     12/02/16 Filed
                                                               PageID.106
                                                                    11/14/20 Page
                                                                             Page 99 of
                                                                                     of 37
                                                                                        19



       (2005) ("Michigan law requires an actual injury to person or property as a precondition to recov-

       ery under a negligence theory."). So too do most statutory rights of action. See, e.g., Epps v 4

       Quarters Restoration LLC, 498 Mich 518, 534; 872 NW2d 412 (2015) (explaining that Michigan

       courts will infer a private right of action to exist only where necessary to, among other things,

       protect against "the kind of harm which has resulted") (internal citations omitted).

              Interpreting "aggrieved" to connote some degree of actual injury also comports with the

~ way that word is used throughout Michigan law. Take, for example, the standing context, where
~~ the Michigan Supreme Court has held that "[a]n aggrieved party is not one who is merely disap-

~
§ pointed over a certain result," but rather a party who has "suffered a concrete and particularized
t.;"

~ injury." Federated Ins Co v Oakland County Rd Comm 'n, 475 Mich 286, 291; 715 NW2d 846
~
~ (2006). This statement reflects the longstanding rule that "[t]o be aggrieved, one must have
~

"~ some interest . . . in the outcome of the case, and not a mere possibility arising· from some un-
~
~ known and future contingency." In re Miller's Estate, 274 Mich 190, 339-340; 264 NW 338
~
u

§      (1936). This harm-requiring reading of"aggrieved" finds more support in Herman Brodsky En-
~
       terprises, Inc v State Tax Commission, 204 Mich App 376, 383; 522 NW2d 126 (1994), which
~
:i
~ held that petitioners did not qualify as a "part[ies] aggrieved," for purposes of MCL 207.570,
~      where "no substantial rights of the petitioners were prejudiced." Herman, 204 Mich App at 383.
~
g      See also Emerickv Saginaw Township, 104 Mich App 243, 247; 304 NW2d 536 (1981) (explain-
I      ing that an "aggrieved party'' in a fraud case must "allege a causal link between the inequitable

       conduct and the resulting harm").

              In other words, Michigan courts have consistently read "aggrieved" to require actual inju-

       ry. Michigan's legislature must be assumed to have been aware of that settled meaning when it

       amended MCL 168.879 in 1999. And when "administrative and judicial interpretations have set-



                                                        6
       Case
       Case 1:20-cv-01083-JTN-PJG
            2:16-cv-14233-MAG-EAS ECF
                                   ECFNo.
                                       No.10-14,
                                           3-3 filed
                                                 PageID.550
                                                     12/02/16 Filed
                                                               PageID.107
                                                                    11/14/20 Page
                                                                             Page 10
                                                                                  10 of
                                                                                     of 37
                                                                                        19



       tled the meaning of an existing statutory provision, repetition of the same language in a new stat-

       ute indicates, as a general matter, the intent to incorporate its administrative and judicial interpre-

       tations as well." Bragdon v Abbott, 524 US 624, 645; 118 S Ct 2196; 141 LEd 2d 540 (1998).

               For this reason, Michigan cases involving recounts unsurprisingly involve margins close

       enough to permit an inference that the alleged fraud or mistake caused the petitioning candidate

 M     to lose an election; harm that would render the losing candidate "aggrieved." See, e.g., Kennedy
 ~
 ~ v Bd ofState Canvassers, 127 Mich App 493, 495; 339 NW2d 477 (1983) (difference of 17 votes
 51

! between winning and losing candidate); State v Bd of City Canvassers, 70 Mich 147, 148-149;
 c:j




 ~
 ~     38 NW 11 (1888) ("aggrieved" party, who claimed he would have won but for error in counting

~      votes, was entitled to a recount). MCL 168.879 has never been understood to permit challenges
~
! by bottom-dwelling (and thus not aggrieved) candidates like Stein.
0
N




~              1.2 Cases from Michigan's sister states confirm that parties claiming to have been "ag-
cl
~
C)
~      grieved" by vote-counting errors must allege that the errors made a difference. One court, inter-
i
u

5   preting another recount statute, explained that "the 'person aggrieved'       must have sustained a di-
iii
~
       rect injury that somehow differentiates him or her from other members of the community."
~
:::;
...l


I
~
       Babiarz v Town of Grafton, 155 NH 757, 761; 930 A2d 395 (2007). Another held that a candi-
~
       date is not "aggrieved" by a recount unless "the ultimate consequence of the recount" goes
~
g against him. Carville v Allen, 13 AD2d 866, 867; 214 NYS2d 985 (1961). Likewise, when the
~
g
       candidate "does not claim or demonstrate entitlement to th[at] nomination or contend that he

       would have received it were it not for alleged irregularities in the [election process]," he is not an

       "aggrieved candidate." Nicolai v Kelleher, 45 AD3d 960, 962; 844 NYS2d 504 (2007).

              Similarly, the Wisconsin Court of Appeals held that a candidate was not "aggrieved"

       where she was "not directly injured by [a] recount because the result was in her favor." Roth v



                                                         7
         Case
         Case 1:20-cv-01083-JTN-PJG
              2:16-cv-14233-MAG-EAS ECF
                                     ECFNo.
                                         No.10-14,
                                             3-3 filed
                                                   PageID.551
                                                       12/02/16 Filed
                                                                 PageID.108
                                                                      11/14/20 Page
                                                                               Page 11
                                                                                    11 of
                                                                                       of 37
                                                                                          19



         La Farge Sch Dist Ed of Canvassers, 247 Wis 2d 708, 719; 634 NW2d 882 (2001). And the

         same court has held "that a person running for office could not be aggrieved by any election ir-

         regularities if he or she was not eligible to run for or hold that office in the first place." Willan v.

         Brereton, 238 Wis 2d 446 at *5; 617 NW2d 907 (2000) (per curiam) (unpublished table disposi-

         tion). Each of these cases illustrates that one cannot be aggrieved, in the relevant sense, without

         having suffered an injury. And each is in addition to the cases from other states holding that,
  ~

 5~ without regard to any statutory requirement of aggrievement, recounts are unavailable unless the
 ~
 c:5
 ~ alleged "irregularities" are "such that they would change the result." Wood v. Lydick, 1974 OK
 ::l
 ;;;
 a;
 ~       75, 523 P.2d 1082, 1084 (1974). There is no good reason for Michigan to do things differently.
 i;l
 l;i                                      \

~0
                 1.3 It is true that "[p]ublic policy requires that statutes controlling the manner in which
ffi

~        elections are conducted be construed as far as possible in a way which prevents the disenfran-
~
~-

~ chisement of voters through the fraud or mistake of others." Kennedy, 127 Mich App at 496.
~
<:)
         But there is also "a strong public policy favoring stability and finality of election results." Buo-
I
~
...l
iii
         nanno v DiStefano, 430 A2d 765, 770 (1981); see also Sumner v New Hampshire Sec'y ofState,
:>...l
0
         168 NH 667, 670; 136 A3d 101 (2016) (same); Donaghey v Attorney Gen, 120 Ariz 93, 95; 584
~
::;
...l
<
i§
;;;
         P2d 557 (1978) ("The rationale for requiring strict compliance with the time provisions for initi-
~

~ ating a contest is the strong public policy favoring stability and finality of election results.").
<

~
Cl0
         And the interest in finality outweighs the competing interest where the party seeking a recount
~
::2
~
         cannot allege even a slim possibility that voter "disenfranchisement" cost her the election. Such

         is the case here. Further, the principle of liberal construction comes into play only when the

         statute is otherwise ambiguous. Here, the text and context are unambiguous, and so that princi-

         ple has no role to play.

                 No doubt, the Michigan Legislature could have passed a recount law permitting all losing



                                                            8
        Case
        Case 1:20-cv-01083-JTN-PJG
             2:16-cv-14233-MAG-EAS ECF
                                    ECFNo.
                                        No.10-14,
                                            3-3 filed
                                                  PageID.552
                                                      12/02/16 Filed
                                                                PageID.109
                                                                     11/14/20 Page
                                                                              Page 12
                                                                                   12 of
                                                                                      of 37
                                                                                         19



        candidates to demand a recount. Some states do exactly that. See, e.g., § 102.168(1 ), Fla Stat

        (allowing a challenge "by any unsuccessful candidate for [the particular] office"). But Michi-

        gan's legislature authorized only those "aggrieved" by the outcome to seek a recount, and so that

        word cannot be read as mere "surplusage." Robertson v DaimlerChrysler Corp, 465 Mich 732,

        748; 641 NW2d 567 (2002). To avoid giving "aggrieved" no meaning-to avoid treating it as

        surplusage-it should be read to require allegations of actual injury. See Babiarz, 155 NH at 759
 ~
 ~ (applying identical logic to a New Hampshire statute's use of"aggrieved").

 j
 :E

               To be sure, the legislature may create legal rights enforceable without any showing of

 ~      harm. See Lansing Sch Educ Ass'n v Lansing Bd ofEduc, 7487 Mich 349; 92 NW2d 686 (2010)

I.. (explaining Michigan's standing doctrine).        But it would be stunning if the legislature did so

I~
        here: What could justify giving candidates the right to force an expensive, time-consuming re-

""~ count when they are "aggrieved" only in the sense of being "troubled or distressed in .spirit"?
i       See Webster's Ninth New Collegiate Dictionary (1987). Nothing at all, which bolsters the con-
I
~ elusion that MCL 168.879 was not intended, and has never been understood, to permit recounts
~
I at the request of a candidate who does not even purport to be the potential winner.
~
15;;;          We are aware of just one case that supports the contrary meaning-an unpublished Re-

~
1       port and Recommendation from a magistrate judge that addressed the issue in dicta. See Bormuth
§
g
~
        v. Johnson, 16-cv-13166, Dk. No. 13, slip op. 13-15 (E.D. Mich. Oct. 24, 2016). Its analysis is
g
        not binding, both because it occurs in dicta, Auto-Owners Ins. Co. v. All Star Lawn Specialists

        Plus, Inc., 497 Mich. 13, 21, 857 N.W.2d 520, 523 (2014), and because Michigan courts and

        agencies are "not bound to follow a federal court's interpretation of state law," Doe v. Young

        Marines ofThe Marine Corps League, 277 Mich. App. 391, 399, 745 N.W.2d 168, 172 (Mich.

        2007). Neither is it persuasive. Borsuch relied primarily on the principle of liberal construction



                                                        9
       Case
       Case 1:20-cv-01083-JTN-PJG
            2:16-cv-14233-MAG-EAS ECF
                                   ECFNo.
                                       No.10-14,
                                           3-3 filed
                                                 PageID.553
                                                     12/02/16 Filed
                                                               PageID.110
                                                                    11/14/20 Page
                                                                             Page 13
                                                                                  13 of
                                                                                     of 37
                                                                                        19



       addressed above, which it believed militated for reading "aggrieved" to mean "having legal

       rights that are adversely affected." Borsuch, slip op. at 14 & n.8. And, it concluded, a candi-

       date's legal rights are adversely affected whenever the vote total is not "accurately tabulated."

       I d.

              This analysis is flawed. For one thing, the liberal principle of interpretation has no appli-

       cation here, for the reasons discussed above. Even if it did, the definition of "aggrieved" on
 ~
 ~
 :r    which Borsuch relies does not support its conclusion. It is true that "aggrieved" may refer to
 u
 51
 ~
 :11   "having legal rights that are adversely affected." But that is only because people are usually in-
 ~
 ~
~      jured when their rights are affected, and so that sense of the word assumes actual harm. Indeed,
iii
li
~ the very definition Borsuch cites makes this clear: "having legal rights that are adversely affect-
~
~      ed; having been harmed by an infringement of legal rights." Black's Law Dictionary 80 (lOth
~

~      ed.) (quoted in part by Borsuch, slip op. at 14 n.8) (emphasis added). Borsuch reached its con-
~
tl
       elusion by simply ignoring, and by failing to quote, the second half of that definition. Far from
I
~
..J
       justifying a harm-free reading of "aggrieved," this definition underscores the obviousness of the
~
c
       link between injury and aggrievement.
~
..J

~
u;            One final flaw plagues the Borsuch decision: it made no attempt to grapple with its inter-
~
<(     pretation's problems. It did not explain, for example, why its reading of "aggrieved" did not
§
8 treat the word as surplusage. Nor could it have: If a candidate is "aggrieved" whenever votes
~
g
       are not "accurately tabulated," then a candidate would allege aggrievement simply by alleging

       mistake or fraud.   Why, then, did Michigan's legislature require allegations of both (1) ag-

       grievement, and (2) mistake or fraud? Borsuch has no answer.

              1.4 In light of all this, the recount cannot go forward. On November 28, 2016, the Board

       certified the results of this year's general election. Trump won the state, with 2,279,543 votes.



                                                       10
       Case
       Case 1:20-cv-01083-JTN-PJG
            2:16-cv-14233-MAG-EAS ECF
                                   ECFNo.
                                       No.10-14,
                                           3-3 filed
                                                 PageID.554
                                                     12/02/16 Filed
                                                               PageID.111
                                                                    11/14/20 Page
                                                                             Page 14
                                                                                  14 of
                                                                                     of 37
                                                                                        19



       Stein came in fourth, with just 51,463 votes. For perspective, third-place finisher Gary Johnson

       more than tripled Stein's performance, receiving 172,136 votes. See 2016 Michigan Election

       Results, http://miboecfr.nictusa.com/election!results/20 16GEN_ CENR.htrnl (last visited Nov.

       29, 2016). Given her tiny vote total, Stein does not, and could not possibly, allege a good-faith

       belief that she may have won the state of Michigan. Assuming for the sake of argument that

       there were errors in counting the votes, it is ludicrous to suggest that her votes were undercount-
~
z
~ ed by over 2 million. That is especially so because Stein's support in Michigan is roughly con-
u
':1
c:5
~ sistent with the support she earned around the country; she won just over 1 percent of the votes
~
;;;
~      in Michigan, and between .4 and 3 percent in other states where she appeared on the ballot.
iil
~
~      America's Election Headquarters, http://www.foxnews.com/politics/elections/2016/presidential-
i:'i

! election-headquarters (last visited Nov. 29, 2016).
              In sum, Stein fails to allege that any improprieties harmed her, and thus fails to allege that

       she is "aggrieved" for purposes ofMCL 168.879. She therefore fails to satisfy the requirements

       for a recount, and her petition should be denied.

              A recount cannot be completed in time for Michigan to have its Electoral College
              votes counted.

              Even if Stein satisfied the requirements ofMCL 168.879, her request would have to be

       denied, as it interferes with Michigan and federal law governing the certification of electors.

              Federal law's safe-harbor statute requires that a state's determination of electors be

       "made at least six days before the time fixed for the meeting of the electors." 3 USC§ 5. Mich-

       igan, by requiring its electors to convene and vote within the time-frame required by that statute,

       see MCL 168.47, has evinced its intent to come within its safe harbor. This year, the "meeting of

       the electors" will occur on December 19, 2016. 3 USC § 5. Therefore, because Michigan has

       indicated its intent to participate in the electoral process described by 3 USC§ 5, "any controver-


                                                        11
       Case
       Case 1:20-cv-01083-JTN-PJG
            2:16-cv-14233-MAG-EAS ECF
                                   ECFNo.
                                       No.10-14,
                                           3-3 filed
                                                 PageID.555
                                                     12/02/16 Filed
                                                               PageID.112
                                                                    11/14/20 Page
                                                                             Page 15
                                                                                  15 of
                                                                                     of 37
                                                                                        19



       sy or contest that is designed to lead to a conclusive selection of electors [must] be completed

       by" December 13. Bush v. Gore, 531 US 98, 110; 121 S Ct 525; 148 LEd 2d 388 (2000).

               That is no longer possible, particularly if the recount is to occur by hand. Stein waited

       until the last possible hour to file her recount petition-this despite having all she needed to seek

       a recount long beforehand. While Michigan law mandates that recount petitions be filed no later

       than "48 hours following the competition of the canvass of votes," MCL 168.879(c), it puts no
 i
 ~ limitations on filing earlier, including before the canvass of votes, Santia v Bd of State Canvass-
 ~     ers, 152 Mich App 1; 391 NW2d 504 (1986).
&
 ~            It may well be possible to finish a recount in short order in a local race. But anyone seek-

.f,    ing a recount in a statewide race, in particular the presidential election, must be conscious of time

i
~
       constraints, and must file in a manner that will enable election officials to comply with the re-

~-     quest. Yet Stein waited until minutes before the deadline, making a recount impossible under
~      state and federal deadlines. Given Stein's 11th-hour recount request, the State could not start a
I      recount before Friday, December 2, 2016, giving vote counters just eleven days to recount nearly
I
I 5 million votes. The result is a "logistical hell," says one election official, no doubt aware of the
:;;!
~ frenzy caused by a late-stage recount. See Livengood, Ingham Co. clerk calls recount $45k 'lo-
~      gistical hell', DETROIT NEWS (Nov. 30, 2016), archived at https://perma.cc/44JE-H3LK. Anoth-
~
~ er explained that Oakland County has "never had a recount of this magnitude," and described the
I      task as a "monumental undertaking." See Wisely, Guillen, & Hall, Here's What Michigan Will

       need for 'monumental' presidential recount, Detroit Free Press (Nov. 29, 2016), archived at

       https://perrna.cc/HM3F-DY8R. And lest there be any doubt about the deadline, note that the

       Wisconsin Elections Commission ordered another Stein-led recount to be completed by Decem-

       ber 12. See In re: A Recount of the General Election for President of the United States held on



                                                        12
          Case
          Case 1:20-cv-01083-JTN-PJG
               2:16-cv-14233-MAG-EAS ECF
                                      ECFNo.
                                          No.10-14,
                                              3-3 filed
                                                    PageID.556
                                                        12/02/16 Filed
                                                                  PageID.113
                                                                       11/14/20 Page
                                                                                Page 16
                                                                                     16 of
                                                                                        of 37
                                                                                           19



          November 8, 2016, Recount EL 16-03 (Nov. 29, 2016). Attached as Exhibit 2.

                  To count that many votes by hand is not feasible. See Affidavits of John Pirich and Jason

          Hanselman attached as Exhibits 3 and 4, respectively. And any attempt to finish the process in

          time will no doubt lead to errors; poll workers will need to work with tremendous speed for long

          hours, and mistakes are inevitable. Indeed, one election-law expert has opined that "it is doubt-

          ful that any state could fairly complete its procedures on" the current federal safe harbor timeta-
     ~
     ~
.    ~    ble. Tokaji, An Unsafe Harbor, 106 Mich L Rev 84, 86 (2008). And this is so even though
     ~
    6
    ~     many of these states would typically be able to begin recounting ballots much earlier than Mich-
     j
    ~
    ~     igan would be able to here. Reading MCL 168.879 to permit a recount in the present circum-
    iil
    ~-
    0     stances thus contradicts the principle that "statutes controlling the manner in which elections are
    iii

    ~     conducted be construed as far as possible in a way which prevents the disenfranchisement of
    ~
    :i
    "' voters through the fraud or mistake of others." 152 Mich App at 6 (emphasis added). Here,
    >
    g
    ;;:
    j
          holding a frantic, around-the-clock recount all but assures mistakes.
    I
    ~            Reading MCL 168.879 to allow a recount would also contradict the principle that laws
    ~
    c
          governing related subject matter should, "so far as reasonably possible, be construed in harmony
    ~
    ::;
    ..l



    ~     with each other, so as to give force and effect to each." Jnt'l Bus Machines Corp v Dep't of
    I Treasury, 496 Mich 642, 652; 852 NW2d 865 (2014).
    <                                                                 That principle matters here because,
    ~
    g
    ~
          again, Michigan has opted to avail itself of3 USC§ 5's safe-harbor provision. See MCL 168.47.
    g
          Reading Michigan recount law to require recounts that cannot be completed during the safe-

          harbor period would thus bring it into conflict with MCL 168.47. That conflict is easily avoided,

          however, by reading Michigan's recount provisions as implicitly prohibiting recounts initiated so

          late in the process that they cannot be reliably completed before the 3 USC § 5 deadline expires.

          That harmonizes all the relevant provisions. See Jnt'l Bus. Machines, 496 Mich·at 651-652.



                                                          13
       Case
       Case 1:20-cv-01083-JTN-PJG
            2:16-cv-14233-MAG-EAS ECF
                                   ECFNo.
                                       No.10-14,
                                           3-3 filed
                                                 PageID.557
                                                     12/02/16 Filed
                                                               PageID.114
                                                                    11/14/20 Page
                                                                             Page 17
                                                                                  17 of
                                                                                     of 37
                                                                                        19



               It is also consistent with the rule that "[c]ourts should be reluctant to apply the literal

       terms of a statute to mandate pointless expenditures of effort." Alabama Power Co v Castle, 204

       US App DC 51, 62; 636 F.2d 323 (1979). That rule suggests that Michigan's recount provisions

       should be read as implicitly disallowing recounts that cannot be fmished in time to have any ef-

       feet. And the rule has particular force where, as here, the party demanding the pointless expendi-

       ture suffered no harm from the wrongs that expenditure is supposed to right.
 ~
 ;z
 <
 0
 s:
 u
              At the very least, there is no way of reliably counting the ballots by hand. Nor is there
 :!
 ~
 ~     any reason to, as machines are more reliable, and less likely to create opportunities for fraud than
 _..
 ~
 ~     the use of human counters. To be clear, there is no reason to believe that even a machine recount
·"'
 ~~
t;     could be carried out by December 13. But if the State is to have any chance at doing so, that is
ffi
~~0"' Its
      •
          on1y optiOn.
                   .

              The petition must also be rejected because it is not properly signed and sworn to by
              the candidate.

              There is yet another insurmountable problem for Stein. Michigan law requires that all re-

       count petitions be signed and sworn to by the candidate. MCL 168.879(1)(e). Stein's Recount

       Petition was notarized in Massachusetts, but was not validly notarized. Under Massachusetts

       law, a jurat (the statement a notary public must affix to make the notarization valid) must take

       substantially the following form:

                     On this - - - - - -day of                         20       before
                     me, the undersigned Notary Public, personally appeared
                     _ _ _ _ _ _ _ _(name of document signer),proved to me
                     through satisfactory evidence of identification, which
                     were                              to be the person who signed the
                     preceding or attached document in my presence, and who swore or
                     affirmed to me that the contents of the document are truthful and
                     accurate to the best of (his) (her) knowledge and belief.

                     _________(official signature and seal ofNotary). See
                     Apostilles and Certificates of Appointment, Exhibit 5.


                                                       14
      Case
      Case 1:20-cv-01083-JTN-PJG
           2:16-cv-14233-MAG-EAS ECF
                                  ECFNo.
                                      No.10-14,
                                          3-3 filed
                                                PageID.558
                                                    12/02/16 Filed
                                                              PageID.115
                                                                   11/14/20 Page
                                                                            Page 18
                                                                                 18 of
                                                                                    of 37
                                                                                       19



              The jurat on Stein's petition leaves out critical requirements. For example, it does not

      say that Stein "personally appeared." Nor does the Recount Petition list the forms of identifica-

      tion she used. The notarization is therefore invalid and the Recount Petition must be rejected

      because Stein has failed to sign and swear to the Recount Petition as the candidate.

                                               CONCLUSION

              The costs of going forward with this recount must not be underestimated. Most obvious,

 ~ perhaps, are the expenditures of time and money that any recount will entail. Then there are the
 ~
 ~

~ less-measurable but no-less-real costs that come with questioning the validity of the State's elec-
~
~     toral processes. See Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 197, 128 S. Ct. 181,

! 170 L.Ed.2d 574 (2008) (plurality) (explaining that states have an interest in ensuring "public
I,.
1'l
      confidence in the integrity and legitimacy of representative government.") (internal quotation

~     marks omitted). Finally, the manner in which the recount is carried out is likely to provoke nu-
cl
~     merous legal challenges. For example, any inequity or inadequacy in the vote-counting will spur
i
~
      lawsuits alleging violations of the Michigan Constitution's Fair and Just Treatment Clause, Mich
~
      Canst 1963, art I, § 17, or of the federal and state Due Process clauses, id. & U.S. Canst., Am.
I 14. And if the Board's decision to conduct a hand recount is indeed a "rule," as Chris Thomas
~
~
;;;


~
1     has said, then its informal promulgation likely violated Michigan's Administrative Procedure
~
~
0     Act. MCL 24.207.
~            Many of these costs would be acceptable if Michigan law really did entitle Stein to a re-

      count. But it does not. And there is no reason to rewrite Michigan election law to accommodate

      the conspiracy-minded requests of an acknowledged loser. The Board should therefore deny

      Stein's recount petition.




                                                      15
Case
Case 1:20-cv-01083-JTN-PJG
     2:16-cv-14233-MAG-EAS ECF
                            ECFNo.
                                No.10-14,
                                    3-3 filed
                                          PageID.559
                                              12/02/16 Filed
                                                        PageID.116
                                                             11/14/20 Page
                                                                      Page 19
                                                                           19 of
                                                                              of 37
                                                                                 19



                                    Respectfully submitted,


Dated: December 1, 2016             s/ Eric E Doster (with permission)
                                    Eric E. Doster (P41782)
                                    DOSTER LAW OFFICES, PLLC
                                    Attorney for Donald J. Trump
                                    2145 Commons Parkway
                                    Okemos, MI 48864
                                    Telephone: (517) 977-014 7

                                    Donald F. McGahn II
                                    General Counsel
                                    Donald J. Trump for President, Inc.
                                    51 Louisiana Ave., N.W.
                                    Washington, D.C. 200001-2113
                                    (202) 879-3939
                                    Pro hac vice application pending

                                    Chad A. Readier
                                    JONES DAY
                                    Attorney for Donald J. Trump
                                    325 John H. McConnell Blvd., Suite 600
                                    Columbus, OH, 43221
                                    (614) 469-3939
                                    Pro hac vice application pending

                                    John D. Pirich (P23204)
                                    HONIGMAN MILLER SCHWARTZ COHN
                                    Attorney for Donald J. Trump
                                    222 North Washington Square Suite 400
                                    Lansing, MI 48933
                                    Telephone: (517) 377-0712

                                    Gary P. Gordon (P26290)
                                    Jason T. Hanselman (P61813)
                                    DYKEMA GOSSETT PLLC
                                    Attorneys for Donald J. Trump
                                    201 Townsend Street, Suite 900
                                    Lansing, MI 48933
                                    Telephone: (517) 374-9133




                                      16
